Citation Nr: 0713457	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  02-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2002 
(hypertension) and in July 2005 (PTSD) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal received in January 2007, the veteran 
indicated that he wanted a hearing before a Board Member at 
his local RO (hereinafter, "Travel Board hearing").  It 
appears that the veteran wishes to provide testimony as to 
both the claims pending on appeal; i.e. the service 
connection claim for hypertension and the increased rating 
claim for PTSD. 

The record reflects that the veteran previously provided 
testimony at a Board hearing in June 2003 in conjunction with 
service connection claims for tinnitus, depression/PTSD, 
hypertension and for diabetes mellitus.  Service connection 
for PTSD was granted in a July 2005 rating decision, in which 
a 50 percent evaluation was assigned and that decision was 
appealed.  The tinnitus and diabetes mellitus claims were 
denied in a September 2005 Board decision; the service 
connection claim for hypertension and the increased rating 
claim for PTSD were remanded at that time.  Accordingly, the 
hypertension and PTSD claims remain pending on appeal.  

The Board Member who conducted the June 2003 hearing has 
retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the 
Board Member who conducts a hearing shall participate in the 
final determination of the claim.  Since the veteran provided 
testimony pertaining to the service connection claim for 
hypertension in 2003, and it remains in pending in appellate 
status subsequent to the retirement of the Board Member who 
formerly had jurisdiction of this case, the veteran would 
have been entitled to a new Board hearing, at least 
pertaining to the hypertension claim, even if he had not 
submitted his January 2007 hearing request.  Pursuant to his 
new claim for an increased rating for PTSD, the veteran is 
entitled to a hearing on this matter by virtue of his January 
2007 hearing request.

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, 
this case is REMANDED for the following:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board to be held in person 
at the local RO, in accordance with his 
request.  The veteran should be notified 
in writing of the date, time and location 
of the hearing.  After the hearing is 
conducted, or if the veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




